                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

  Saidi O.,                                                Civ. No. 20-0790 (WMW/BRT)

                       Petitioner,

  v.                                                              ORDER

  DHS/ICE,

                       Respondent.



       IT IS HEREBY ORDERED that:

       1.     Respondent is directed to file an answer to the Petition for Writ of Habeas

Corpus (Doc No. 1) of Petitioner Saidi O. within 30 days of this order certifying the true

cause and proper duration of Saidi O.’s confinement and showing cause why the writ

should not be granted in this case.

       2.     Respondent’s answer should include:

              a.     Such affidavits and exhibits as are needed to establish the lawfulness
                     and correct duration of Saidi O.’s incarceration, in light of the issues
                     raised in the Petition;

              b.     A reasoned memorandum of law and fact fully stating respondent’s
                     legal position on Saidi O.’s claims; and

              c.     Respondent’s recommendation on whether an evidentiary hearing
                     should be conducted in this matter.

       3.     If Saidi O. intends to file a reply to respondent’s answer, he must do so

within 30 days of the date when the answer is filed. Thereafter, no further submissions

from either party will be permitted, except as authorized by Court order.
       4.     Saidi O.’s application to proceed in forma pauperis (Doc. No. 2) is

GRANTED.

       5.     Saidi O.’s Motion for Custody Redetermination (Doc. No. 3) is hereby

DENIED as duplicative because it raises the same issues that will be considered upon

review of the Petition itself.

  Dated: March 30, 2020                         s/ Becky R. Thorson_________
                                                BECKY R. THORSON
                                                United States Magistrate Judge




                                            2
